DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 was filed after the mailing date of the Notice of Allowance on 3/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Pending Claims are 21-36. Claims 1-20 were canceled previously.

Response to Arguments
Claims 21-36 remain allowable.


Allowable Subject Matter
Claims 21-36 (renumbered 1-16) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 21 is allowed over the cited art of record for instance (US 2004/0164927 A1, US 7,230,583 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for displaying to a person via a see through display, an image of a virtual 3-D scene containing objects located at differing 3-D depths within the scene, the method in combination with limitations in Lines 1-12 of the claim, comprising:
“creating a plurality of perspective views of the virtual 3-D scene, each perspective view containing respective virtual objects at distances associated with the respective accommodation cues being provided by the 2-D display; and synchronously with switching of the focal planes, updating the light pattern on the 2-D display to render a selected one of the plurality of perspective views matched to the respective accommodation cues being provided by the 2-D display, wherein a switching rate of the focal planes is sufficiently fast to avoid flicker”.
Claims 22-29 are dependent on Claim 21 and hence are allowable for at least the same reasons Claim 21 is allowable.
Claim 30 is allowed over the cited art of record for instance (US 2004/0164927 A1, US 7,230,583 B2) for at least the reason that the cited art of record fails to teach or 
“the controller also configured to create a plurality of perspective views of the virtual 3-D scene, each perspective view containing respective virtual objects at distances associated with respective accommodation cues being provided by the 2-D display and configured to update the at least two patterns on the 2-D display, synchronously with switching of the focal planes, to render a selected one of the plurality of perspective views matched to the respective accommodation cues being provided by the 2-D display.”
Claims 31-36 are dependent on Claim 30 and hence are allowable for at least the same reasons Claim 30 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Favalora (as included on the IDS dated 5/19/2021)  (Volumetric 3D displays and application infrastructure, Computer, 38(8),37-44, 2005) teaches a 2-D display, an active optical element (variable focus mirror, p38) and switching the optical element to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






J.V.D.
Jyotsna V. Dabbi								6/3/2021
Examiner, AU 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872